Citation Nr: 0107615	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a stomach disability and if so, whether 
service connection for a stomach disability may be granted.  

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a headache disability and if so, whether 
service connection for a headache disability may be granted.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a right leg disability and if so, whether 
service connection for a right leg disability may be granted.

4.  Entitlement to service connection for a left leg 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO) dated in February 1999 denying the 
veteran's attempts to reopen previously denied claims of 
entitlement to service connection for stomach, headache and 
right leg disabilities, and denying service connection for a 
left leg disability.  


REMAND

With regard to the attempts to reopen the previously denied 
claims, the Board notes the RO reviewed the evidence 
submitted and concluded it did not raise a reasonable 
possibility that it, in conjunction with all the evidence, 
would change the outcome of the claim.  That test, created by 
the United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims) in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), was invalidated in 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Instead, the 
claims should have been reviewed using the test set out in 
38 C.F.R. § 3.156.  

Regarding the left leg claim, denied by the RO as not well 
grounded, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  All of these claims were 
pending on November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded the 
opportunity for a VA Compensation and 
Pension examination to identify the 
nature, etiology and symptomatology of any 
stomach, headache and bilateral leg 
disabilities.  All indicated special 
studies should be accomplished.  Following 
the examination, the examiners should 
render opinions as to whether it is at 
least as likely as not that any stomach, 
headache and/or leg disabilities found to 
be present were incurred in or aggravated 
by service.  If found to be aggravated by 
service, the examiner is requested, to the 
extent  possible, to specify the degree of 
aggravation.  If not incurred in or 
aggravated by service, the examiners 
should opine as to whether such 
disabilities found to be present were 
caused or aggravated by the veteran's 
service-connected scar, status post 
appendectomy.  If found to be aggravated 
by the service-connected disability, the 
examiner is requested, to the extent  
possible, to specify the degree of 
aggravation.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

2.  The RO should consider the veteran's 
attempts to reopen the previously denied 
claims of entitlement to service 
connection for stomach, headaches and 
right leg disabilities in light of 
38 C.F.R. § 3.156. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





